DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the elastic tensioning elements of claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  
The specification currently does not provide antecedent basis for the claim limitations of claim 9 of the “elastic tensioning elements”. Further, such features are not seen in the drawings that depict any such feature that may tension the elastic buffer 34 seen in figure 7, or any feature attached to the housing 12 (as seen in figures 2, 5, and 6) of the elastic buffer 34 which could perform the inherent tensioning aspect of the claimed limitation.
Claim Objections
Claims 8, 9, 13, and 20 are objected to because of the following informalities:   
Claim 8 presents the limitation “the at least one buffer element”, this limitation while not unclear as to which buffer element Applicant is referring to, should be amended to recite “the at least one elastic buffer element” to maintain consistency with claim 7 from which the claim depends. 
Claim 9 presents the limitation “the at least one buffer element”, this limitation while not unclear as to which buffer element Applicant is referring to, should be amended to recite “the at least one elastic buffer element” to maintain consistency with claim 7 from which the claim depends.
Claim 10 presents the limitation “the at least one buffer element”, this limitation while not unclear as to which buffer element Applicant is referring to, should be amended to recite “the at least one elastic buffer element” to maintain consistency with claim 7 from which the claim depends.
Claim 13 presents the limitation “and rotation axes associated wit”, this limitation is considered a typographical error and should be amended to recite “and rotation axes associated with”. 
Claim 19 recites the limitation “for at least two of the rotational degrees of freedom”. This limitation while not unclear as to which rotational degrees of freedom Applicant is referring to, should be amended to recite “for at least two rotational degrees of freedom of the at least three rotational degrees of freedom”. Thereby presenting two of the rotational degrees of freedom properly, and reciting the three rotational degrees of freedom previously presented to maintain consistency and avoid clarity issues. 
Claim 20 recites the limitation “of at least one rotational degree of freedom”, this limitation while not unclear that Applicant is referring to one of the three rotational degrees of freedom presented in claim 17 from which claim 20 depends, should be amended to recite “of at least one rotational degree of freedom of the at least three rotational degrees of freedom”. 
Appropriate correction is required.
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“first fastening device, and second fastening device” (inherently for fastening) in claims 1 and 16. After consulting Applicant’s specification and drawings, these limitations are considered to encompass straps, or other securement features as seen in Applicant’s figure 1.
“elastic buffer” (inherently for buffering) in claims 7-10. After consulting Applicant’s specification is considered as a cord shaped elastic member as per Applicant’s specification page [0015] and their equivalents. 
“elastomer elements” in claim 8. After consulting Applicant’s specification, these elastomer elements are considered the same elements of the elastic buffer, only presented as multiple elements, and will be considered as at least two elastic members as per Applicant’s specification page [0015] and their equivalents.
“elastic tensioning elements” in claim 9. After consulting Applicant’s specification, the elastic tensioning elements are presented in the specification, and therefore it is unclear as to what features Applicant is referring to when claiming “elastic tensioning elements”. Thus, Examiner will interpret the “elastic tensioning elements” as anything in the art of record that tensions the elastic buffer or elastomer elements. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 recites the limitation “wherein the joint device has at least three rotational degrees of freedom”. This limitation is considered unclear since it is unclear as to if the at least three rotational degrees of freedom is three degrees of the at least four degrees of freedom, or if they are in addition to the at least four degrees. For the purpose of examination, Examiner will interpret this limitation as “wherein three of the at least four degrees of freedom are rotational degrees of freedom”. 
	Claim 3 recites the limitation “wherein the joint device has at least one translational degree of freedom”. This limitation is considered unclear since it is unclear as to if the translational degree of freedom is one degree of the at least four degrees of freedom, or if it is in addition to the at least four degrees. For the purpose of examination, Examiner will interpret this limitation as “wherein one of the at least four degrees of freedom is a translational degree of freedom”. 
	
	Claim 5 recites the limitation “at least one rotational degree of freedom”. This limitation is considered to be unclear since at least three rotational degrees of freedom have been presented in claim 2 from which claim 5 depends. For the purpose of examination, Examiner will interpret this limitation as “at least one rotational degree of freedom of the at least three rotational degrees of freedom”. 
Claim 6 recites the limitation “at least one degree of freedom”. This limitation is considered to be unclear since at least four degrees of freedom have been presented in claim 1 from which claim 6 depends. Thus, it is unclear as to if this at least one degree of freedom is one of the at least four degrees presented in claim 1, or an additional degree of freedom. For the purpose of examination, Examiner will interpret this limitation as “at least one degree of freedom of the at least four degrees of freedom”. 
Claim 7 recites the limitation “at least one degree of freedom”. This limitation is considered to be unclear since at least four degrees of freedom have been presented in claim 1 from which claim 7 depends. Thus, it is unclear as to if this at least one degree of freedom is one of the at least four degrees presented in claim 1, or an additional degree of freedom. For the purpose of examination, Examiner will interpret this limitation as “at least one degree of freedom of the at least four degrees of freedom”. 
Claim 8 recites the limitation "the rotation axis" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, Examiner will interpret this limitation as “a rotation axis of the at least one degree of freedom”. 
	Claim 9 recites the limitation “elastic tensioning elements”. This limitation due to the recitation of the generic placeholder “elements” along with the inherent functionality of “tensioning” was interpreted under 112f. After consultation of Applicant’s specification, no support or description was found with respect as to which element this feature referred to, and therefore it is unclear as to what Applicant is claiming with the recitation of “elastic tensioning elements”. For the purpose of examination, Examiner will interpret this limitation given the broadest reasonable interpretation, and any feature of the art of record which tensions elastic elements will be considered to meet the claim limitation of “elastic tensioning element”.
	Claim 11 recites the limitation “at least one rotational degree of freedom”. This limitation is considered unclear since at least four degrees of freedom have been presented in claim 1 from which claim 11 depends. Thus, it is unclear as to if this at least one rotational degree of freedom is one of the at least four degrees presented in claim 1, or an additional degree of freedom. For the purpose of examination, Examiner will interpret this limitation as “at least one rotational degree of freedom of the at least four degrees of freedom”.
	Claim 12 recites the limitation “the at least two degrees of freedom”. This limitation is considered to be unclear since claim 11 recites only “at least one rotational degree of freedom” and claim 1 recites “at least four degrees of freedom”. The at least two degrees of freedom has not been properly presented and lacks antecedent basis. For the purpose of examination, Examiner will interpret this limitation as “at least two degrees of freedom of the at least four degrees of freedom”. 
Claim 13 recites the limitation "the rotational degrees of freedom" in line 4.  There is insufficient antecedent basis for this limitation in the claim since only one rotational degree of freedom is recited in claim 11, and no other rotational degrees of freedom are recited in claim 1 or 12 from which claim 13 depends. For the purpose of examination, Examiner will interpret this limitation as “the rotation axes of the at least two degrees of freedom of the at least four degrees of freedom”. 
Claims 4, 10, and 14 are rejected under 35 U.S.C. 112(b) as being dependent on a rejected claim. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-20 rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).   
To obviate a rejection under 35 USC 101, the Office suggests that any claim that would include a human being, or part thereof, within its scope should use “adapted to___” or “adapted for ___” or “configured to” or configured for” to define the metes and bounds of the claimed subject matter which is a permissible form of expression.  
	Claims 2-15, and 17-20 are rejected under 35 U.S.C. 101 as being dependent on a rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bejarano (US 2018/0193180 A1).
In regards to claim 1, Bejarano discloses a joint device (as indicated by A in annotated figure 6 below) of an orthosis (orthosis; see [0040]; see figure 10), comprising:
an upper part (20; see [0051]; see figure 3a); 
a lower part (21; see [0051]; see figure 3a) connected to the upper part (20) in an articulated manner (see [0051]); 
a first fastening device (62; see [0074]; see figure 10) to secure the upper part (20) to a patient (see [0074]); 
a second fastening device (65; see [0074]; see figure 10) to secure the lower part (21) to a limb (see [0074]); 
an upper part connection (60; see [0074]; see figure 10) and a lower part connection (64; see [0074]; see figure 10) via which the upper part (20) and the lower part (21) can be secured to the fastening devices (62 and 65; see [0074]; see figure 10);
wherein the joint device (A) has at least four degrees of freedom (see figure 11 that the joint device provides extension/flexion rotation (see [0036]), see figure 12 that the joint device provides internal/external rotation (see [0037-0038]), see figure 13 that the joint device provides ab/adduction rotation (see [0039]), see [0057] in reference to adjustable wrist support 32 engaged with 21 and thus a translational degree of freedom with respect to 32 and 21, and four total degrees of freedom).

    PNG
    media_image1.png
    841
    529
    media_image1.png
    Greyscale

In regards to claim 2, Bejarano discloses the invention as discussed above. 
Bejarano further discloses wherein the joint device (A) has at least three rotational degrees of freedom (see 112b interpretation above; see [0036-0039] in reference to extension/flexion rotation, internal/external rotation, and ab/adduction rotation, thus having at least three rotational degrees of freedom). 
In regards to claim 3, Bejarano discloses the invention as discussed above. 
Bejarano further discloses wherein the joint device (A) has at least one translational degree of freedom (see 112b interpretation above; see [0057] in reference to adjustable wrist support 32 engaged with 21 and thus a translational degree of freedom with respect to 32 and 21).
In regards to claim 4, Bejarano discloses the invention as discussed above. 
Bejarano further discloses further comprising rotation axes (as indicated in annotated figure 6 below) for at least two of the rotational degrees of freedom (internal/external rotation and extension/flexion), wherein the rotation axes intersect each other (see annotated figure 6 below; see also figures 11 and 12a-b that the axis of each form of rotation about the elbow intersect one another).

    PNG
    media_image2.png
    593
    724
    media_image2.png
    Greyscale

In regards to claim 5, Bejarano discloses the invention as discussed above. 
Bejarano further discloses wherein a pivot axis (axis for ab/adduction defined by 38; see [0065]; see figures 9 and 13) of at least one rotational degree of freedom (see 112b interpretation above; ab/adduction rotation) lies outside the joint device (A; see figure 6 that 38 which defines the ab/adduction hinge lies above the indicated portion A and therefore lies outside of A). 
In regards to claim 6, Bejarano discloses the invention as discussed above. 
Bejarano further discloses wherein at least one degree of freedom (internal/external rotation) is limited via end stops (edges of 3 (also referred to as the opening 4) which prevent/stop over rotation; see [0044]; see figure 1; see annotated figure 6 below).

    PNG
    media_image3.png
    498
    499
    media_image3.png
    Greyscale

In regards to claim 15, Bejarano discloses the invention as discussed above.
Bejarano further discloses an orthosis (orthosis; see [0040]; see figure 10) having an upper part (36; see [0061]; see figure 6) and a lower part (32; see [0057]; see figure 6; 36 extends higher with respect to 1 than 32 and therefore 36 is considered an upper part and 32 a lower part), which are connected to each other via a joint device (as indicated by A in annotated figure 6 above) as claimed in claim 1 (See discussion above for teaching). 
In regards to claim 16, Bejarano discloses a joint device (as indicated by A in annotate figure 6 above) of an orthosis (orthosis; see [0040]; see figure 10), comprising:
an upper part (20; see [0051]; see figure 3a); 
a lower part (21; see [0051]; see figure 3a) pivotally connected to the upper part (20) in an articulated manner (see [0051]; see figures 11-12b); 
a first fastening device (62; see [0074]; see figure 10) to secure the upper part (20) to a patient (see [0074]); 
a second fastening device (65; see [0074]; see figure 10) to secure the lower part (21) to a limb (see [0074]) of the patient; 
an upper part connection (60; see [0074]; see figure 10) and a lower part connection (64; see [0074]; see figure 10) via which the upper part (20) and the lower part (21) can be secured to the fastening devices (62 and 65; see [0074]; see figure 10);
wherein the joint device (A) has at least four degrees of freedom (see figure 11 that the joint device provides extension/flexion rotation (see [0036]), see figure 12 that the joint device provides internal/external rotation (see [0037-0038]), see figure 13 that the joint device provides ab/adduction rotation (see [0039]), see [0057] in reference to adjustable wrist support 32 engaged with 21 and thus a translational degree of freedom with respect to 32 and 21, and four total degrees of freedom).
In regards to claim 17, Bejarano discloses the invention as discussed above. 
Bejarano further discloses wherein the at least four degrees of freedom (extension/flexion rotation, internal/external rotation, and ab/adduction rotation, and translational movement) includes at least three rotational degrees of freedom (see [0036-0039] in reference to extension/flexion rotation, internal/external rotation, and ab/adduction rotation, thus having at least three rotational degrees of freedom). 
In regards to claim 18, Bejarano discloses the invention as discussed above. 
Bejarano further discloses wherein the at least four degrees of freedom (extension/flexion rotation, internal/external rotation, and ab/adduction rotation, and translational movement) includes at least one translational degree of freedom (see [0057] in reference to adjustable wrist support 32 engaged with 21 and thus a translational degree of freedom with respect to 32 and 21).
In regards to claim 19, Bejarano discloses the invention as discussed above. 
Bejarano further discloses further comprising rotation axes (as indicated in annotated figure 6 above) for at least two of the rotational degrees of freedom (internal/external rotation and extension/flexion), wherein the rotation axes intersect each other (see annotated figure 6 above; see also figures 11 and 12a-b that the axis of each form of rotation about the elbow intersect one another).
In regards to claim 20, Bejarano discloses the invention as discussed above. 
Bejarano further discloses wherein a pivot axis (axis for ab/adduction defined by 38; see [0065]; see figures 9 and 13) of at least one rotational degree of freedom (see 112b interpretation above; ab/adduction rotation) lies outside the joint device (A; see figure 6 that 38 which defines the ab/adduction hinge lies above the indicated portion A and therefore lies outside of A). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bejarano (US 2018/0193180 A1) in view of Kaminsky et al. (US 2018/0250151 A1) (hereinafter Kaminsky).
In regards to claim 7, Bejarano discloses the invention as discussed above. 
Bejarano does not disclose wherein at least one elastic buffer element is assigned to at least one degree of freedom. 
However, Kaminsky discloses an analogous joint device (111; see [0041]; see figure 1a) for an analogous orthosis (100; see [0037]; see figure 1a) which has an analogous degree of freedom (internal/external rotation; see [0052]; see figures 1f-g) wherein at least one elastic buffer element (134/136/138; see [0052]; see figure 1d; 134/136,138 comprises an elastomeric cable or strap (see [0049]) and is therefore considered an elastic buffer element) is assigned to at least one degree of freedom (internal/external rotation; see [0052]; see figures 1f-g) for the purpose of creating a force applied to the forearm retaining portion that causes assisted stretching or other manipulation of the shoulder capsule to reduce adhesive capsulitis in an affected shoulder (see [0051]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the joint device’s internal and external rotation pivot hub (1; and therefore one degree of freedom (internal/external rotation)) as disclosed by Bejarano and to have included the elastic buffer as taught by Kaminsky in order to have provided an improved joint device that would add the benefit of creating a force applied to the forearm retaining portion that causes assisted stretching or other manipulation of the shoulder capsule to reduce adhesive capsulitis in an affected shoulder (see [0051]).
In regards to claim 8, Bejarano as now modified by Kaminsky discloses the invention as discussed above.
Bejarano as now modified by Kaminsky further discloses wherein the at least one buffer element (134/138/138 of Kaminsky) is formed by elastomer elements (138 is an elastomeric cable or strap; see Kaminsky [0049]) arranged parallel to the rotation axis (see figure 1d of Kaminsky that 138 wraps around the elbow and thus is parallel to the internal/external rotation axis; thus, as now combined 138 of Kaminsky would be positioned similarly on the orthosis of Bejarano).
In regards to claim 9, Bejarano as now modified by Kaminsky discloses the invention as discussed above.
Bejarano as now modified by Kaminsky further discloses wherein the at least one buffer element (134/138/138 of Kaminsky) is formed with elastic tensioning elements (134/136 of Kaminsky; see Kaminsky [0049]).
In regards to claim 10, Bejarano as now modified by Kaminsky discloses the invention as discussed above.
Bejarano as now modified by Kaminsky further discloses wherein the joint device (1 of Bejarano) is held by the at least one buffer element (134/136/138 of Kaminsky) in a starting position with respect to at least one degree of freedom (internal/external rotation; see Kaminsky [0052] in reference to 134 requiring to be turned before the device applies an external rotation, this is construed to mean that prior to the turning of 134 the device is maintained in a desired starting position by 134/136/138 as seen in figures 1f and 1g of Kaminsky). 
In regards to claim 11, Bejarano discloses the invention as discussed above. 
Bejarano does not disclose further comprising an actuator assigned to at least one rotational degree of freedom. 
However, Kaminsky discloses an analogous joint device (111; see [0041]; see figure 1a) for an analogous orthosis (100; see [0037]; see figure 1a) which has an analogous degree of freedom (internal/external rotation; see [0052]; see figures 1f-g) further comprising an actuator (134; see [0052]; see figure 1d; 1) is assigned to at least one degree of freedom (internal/external rotation; see [0052]; see figures 1f-g) for the purpose of creating a force applied to the forearm retaining portion that causes assisted stretching or other manipulation of the shoulder capsule to reduce adhesive capsulitis in an affected shoulder (see [0051]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the joint device’s internal and external rotation pivot hub (1; and therefore one degree of freedom (internal/external rotation)) as disclosed by Bejarano and to have included the elastic buffer as taught by Kaminsky in order to have provided an improved joint device that would add the benefit of creating a force applied to the forearm retaining portion that causes assisted stretching or other manipulation of the shoulder capsule to reduce adhesive capsulitis in an affected shoulder (see [0051]).
In regards to claim 12, Bejarano as now modified by Kaminsky discloses the invention as discussed above.
Bejarano as now modified by Kaminsky further discloses wherein the actuator (134 of Kaminsky) is mounted in or on a holder (36 of Bejarano; see [0061]; see figure 6; See Kaminsky figure 1d that 134 is mounted on the analogous torso panel 102 of 100; thus as now combined 134 would be mounted on a holder 36 of Bejarano) which is arranged between the upper part (20) and lower part (21; see figure 9 of Bejarano that 36 extends past the upper portion and lower portions of 20 and 21, therefore 36 is construed to be arranged between the upper and lower edges respectively of the upper and lower parts) and has at least two degrees of freedom (internal/external rotation, flexion/extension rotation; since 36 is associated with 1, 36 similarly has at least four degrees of freedom including the aforementioned degrees). 
In regards to claim 13, Bejarano as now modified by Kaminsky discloses the invention as discussed above. 
Bejarano as now modified by Kaminsky further discloses wherein the at least two degrees of freedom (internal/external rotation and flexion/extension rotation) are rotational degrees of freedom (internal/external rotation and flexion/extension rotation are rotational movements and therefore are rotational degrees of freedom) and rotation axes associated with the rotational degrees of freedom are perpendicular to each other (see Bejarano annotated figure 6 above). 
In regards to claim 14, Bejarano as now modified by Kaminsky discloses the invention as discussed above. 
Bejarano as now modified by Kaminsky further discloses wherein at least one rotational degree of freedom (internal/external rotation) is limited via bands (134 of Kaminsky is operatively connected to 138 for proper functionality, thus Bejarano as now modified by Kaminsky to include 134 would also comprise 138, which as per Kaminsky [0049] is an elastomeric strap (or band); thus internal and external rotation of the device as disclosed by Bejarano as now modified by Kaminsky is limited via bands). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Bastyr et al (US 5,407,420)
Lee et al. (US 6,533,741 B1) 
Both of the aforementioned devices comprise a joint device of an orthosis, of which comprises the claimed structural features of claim 1, as well as at least four degrees of freedom.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MILLER whose telephone number is (571)270-5445. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A MILLER/Examiner, Art Unit 3786         

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786